DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa et al. (JP2007107039A from IDS).
Regarding claim 1, Tsujikawa discloses a surface modification method for a light metal casting with Friction Stir Processing in which a rotating shaft 1 and a rotator 2 are 5rotated and fed while the rotating shaft and the rotator are being pressed against a surface of a casting to modify the surface of the casting, the method comprising (paragraph 0001, 0028, 0055-0056, 0071-0074, 0081, figures 3, 6-9).  
Tsujikawa shows in figures 7-9 that the hardness is increased at the stirring center. Therefore, it would have been obvious to one skilled in the art at the time of the invention to having the feeding the rotating shaft and the rotator while rotating the rotating shaft and the rotator in a manner such that a side at which a rotating direction of the rotating shaft and 10the rotator coincides with a feeding direction is positioned at a portion at which increase in the strength is desired with modification of the light metal casting in order to create a harder workpiece and ensure there are no weaknesses in the casted material.
Regarding claim 2, Tsujikawa discloses performing the feeding in the same feeding direction a plurality of times; and performing each feeding by shifting, in parallel, a next feeding path from a previous feeding path by a predetermined width equal to or 20less than a diameter of the rotator (paragraph 0071, claim 2).  
Regarding claim 3, Tsujkawa discloses further comprising feeding the rotating shaft and the rotator according to a path circling along an edge of the light metal 25casting in a manner such that the side at which the rotating direction of the rotating shaft and the rotator coincides with the feeding direction is positioned at the edge of the light metal casting (paragraphs 0055-0056, figure 3a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735